Citation Nr: 1451497	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 18, 2011, for the grant of special monthly compensation benefits (SMC) based on the need for aid and attendance. 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 2002 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  SMC based on the need for aid and attendance was denied by the RO in a December 2007 rating decision and that decision is final.  

2.  An informal claim for SMC based on the need for aid and attendance was received on November 25, 2009, and it is factually ascertainable that the Veteran met the criteria for an award of aid and attendance benefits on November 25, 2009. 


CONCLUSION OF LAW

The criteria for an earlier effective date of November 25, 2009, for the award of SMC based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 1502, 1521, 5103, 5103A, 5107, 5110, 5111 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.157, 3.159, 3.350, 3.351, 3.352, 3.400, 3.401, 20.302, 20.1103 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Veteran is challenging the initial effective date assigned following the grant of SMC based on the need for aid and attendance in the March 2011 rating decision.  In Dingess, supra, the Court also held that in cases where a claim has been granted and an initial effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service records from the Nashville, Mountain Home, and Tampa VA Medical Centers as well as his identified private treatment records.  See 38 U.S.C.A. § 5103A(b).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file, including those found in his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran seeks an effective date prior to January 18, 2011, for the grant of SMC based on the need for aid and attendance.  The Veteran and his representative argue that the claimant should be awarded an effective date back to 2007 because the claimant's adverse symptomatology has been substantially the same since that time.

In this regard, rating decisions become final when not appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Generally, when there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award is date of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

38 C.F.R. § 3.400(o)(2) provides that the effective date for increased rating claims may be extended back to the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date is the date of the receipt of the claim.  Thus, if the increase occurred more than one year prior to the claim, the increase is effective the date of the claim for increase.  Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  The Federal Circuit reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).

With specific respect to claims for aid and attendance benefits, 38 C.F.R. § 3.401(a)(2) provides the general rule that the effective date for these benefits shall be the date of the receipt of the claim or the date that entitlement arose, whichever is later.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Id.  Such an informal claim must identify the benefits sought.  Id. 

However, under 38 C.F.R. § 3.157, if a formal claim for compensation has previously been allowed, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits, although the mere presence of medical evidence and/or a disability does not establish intent on the part of the veteran to seek service connection for a disability.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995); Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As to reports prepared by VA, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA hospital.  38 C.F.R. § 3.157.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

With the above criteria in mind, the record shows that the Veteran's earlier claim for SMC based on the need for aid and attendance was denied by the RO in a December 2007 rating decision.  The Veteran did not appeal the December 2007 decision or submit new and material evidence within the first year of receiving the January 2008 notice of this rating decision and therefore it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Accordingly, the Board finds that the earliest effective date for the grant of SMC based on the need for aid and attendance may be no earlier than the Veteran's subsequent claim for these benefits.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

In this regard, the Board finds that a November 25, 2009, VA examination reports that specifically discusses the level of difficulty the Veteran is experiencing in feeding, bathing, dressing, toileting, and grooming act as his first subsequent informal claim for SMC based on the need for aid and attendance despite the fact that a formal claim was not received by the RO until January 18, 2011.  38 C.F.R. § 3.157.  Therefore, the Board finds the effective date for the grant of SMC based on the need for aid and attendance may be no earlier than November 25, 2009, or date entitlement arose (i.e., the date it is factually ascertainable that the Veteran was in need of aid and attendance), whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).

To receive a SMC based on the need for aid and attendance, the claimant must be a patient in a nursing home on account of mental or physical incapacity; or be blind or so nearly blind as to have corrected visual acuity in both eyes of 5/200 or less or concentric contraction of the visual field to 5 degrees or less; or have a factual need for regular aid and attendance of another person.  See 38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2014).

It is not required that all of the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224. 

With the above criteria in mind, the Board notes that at the November 25, 2009, VA examinations it was also reported that the Veteran's service-connected cervical myelopathy and spinal cord injury with residual right and left upper and lower extremity neurological disabilities caused, among other things, spastic weakness in the right hip and thigh musculature with falls; significant right hand grip strength weakness and impaired coordination/fine motor movement; complete loss of sensation for pain and temperature as well as mild hypertonicity of the left upper and lower extremity; weakness of extension of the right elbow; moderate weakened wrist and digital flexion with spasticity on the right with muscle spasm of digital flexors, and visible atrophy of forearm muscles; impaired finger abduction/adduction of the right hand; weakened right hip flexion; and weakened dorsiflexion of right foot with muscle atrophy, and spasticity of foot plantar flexors.  It was also noted that the Veteran was unable to tandem walk or balance independently on either foot.  

Given the above objective evidence which shows that the adverse symptomatology caused by the service connected disabilities include muscle spasms and/or loss of pain sensation in his upper and/or lower extremities as well as the losses described concerning the use of the hands, and the propensity to falls, the Board finds that the most probative evidence of record also shows that the Veteran required care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment as required for aid and attendance.  See 38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§ 3.350(b)(3), 3.351(b), 3.352(a).  Therefore, the Board also finds that it was factually ascertainable that the Veteran met the criteria for SMC based on the need for aid and attendance on November 25, 2009.  

In summary, because the most probative evidence of record shows that the Veteran filed an informal claim for SMC based on the need for aid and attendance on November 25, 2009, and because it was also factually ascertainable that he met the criteria for SMC based on the need for aid and attendance on November 25, 2009, the Board concludes that the criteria for an earlier effective date of November 25, 2009, for the award of special monthly compensation based on the need for aid and attendance have been met. 







ORDER

An effective date of November 25, 2009, for the award of SMC based on the need for aid and attendance is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


